Citation Nr: 0323615	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  95-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for residuals of lead 
or fuel poisoning.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran served on active duty from April 1955 to December 
1956.  Service personnel records indicate that the veteran 
was discharged from the Air Reserve in April 1963.  However, 
dates of this service, including any dates of active duty or 
active duty for training, have not been verified.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  The Board most recently 
denied the veteran's claims in a February 2002 decision.  In 
April 2003, the United States Court of Appeals for Veterans 
Claims (CAVC) vacated the February 2002 decision and remanded 
this case to the Board for further adjudication.  This remand 
is part of the Board's response to the CAVC's mandate.  

Additional development is necessary, so this case is REMANDED 
for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
the claims on appeal.  See also 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002). 

2.  Clarify whether the veteran wants a 
Board hearing (as possibly indicated in a 
February 2002 letter) and if so, whether 
he wants a Travel Board hearing, a Board 
video conference hearing, or a Board 
hearing in Washington, D.C.  Take all 
appropriate actions to fulfill the 
veteran's wishes in this regard.  

3.  Ask the veteran to identify and give 
the approximate dates of treatment by VA 
for any residuals of lead or fuel 
poisoning, or for residuals of a neck 
injury, since discharge from active duty.  
Request his authorization to release any 
identified medical records.  Attempt to 
obtain copies of any treatment records 
identified, as authorized by the veteran.  

4.  Ask the veteran to provide medical 
authorizations so that records may be 
sought from Drs. Alford, Schroeder, and 
Meyers.  Attempt to obtain copies of any 
treatment records retained by these 
private health care providers, as 
authorized by the veteran.  

5.  Arrange for a VA orthopedic 
examination of the veteran with the 
appropriate VA medical facility.  Send 
the claims folder to the examiner for 
complete review of the record.  Any 
testing deemed necessary should be 
conducted.  The examiner should answer 
the following questions:

a.  What is the correct diagnosis of 
the veteran's neck disability (if 
any)?

b.  If the veteran has a current 
neck disability, when did it first 
have its onset?  Is it at least as 
likely as not that this condition 
had its onset in service or is 
otherwise related to incidents in 
service?  If the veteran's neck 
disability includes arthritis, is it 
at least as likely as not that the 
arthritis had its onset within one 
year after discharge? 

6.  Arrange for a VA eye examination of 
the veteran with the appropriate VA 
medical facility.  Send the claims folder 
to the examiner for complete review of 
the record.  Any testing deemed necessary 
should be conducted.  The examiner should 
answer the following questions:

a.  What is the correct diagnosis of 
the veteran's retinal disability (if 
any)?

b.  If the veteran has a current 
retinal disability, when did it 
first have its onset?  Is it at 
least as likely as not that this 
condition had its onset in service 
or is otherwise related to incidents 
in service (including reported lead 
or fuel poisoning)?  

7.  Upon receipt, review the examination 
reports to ensure adequacy.  If either 
report is inadequate for any reason or if 
all questions are not answered 
specifically and completely, return it to 
the examining physician for revision. 

8.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the last supplemental 
statement of the case in August 1999) and 
discussion of all pertinent regulations, 
including the VCAA.  Allow an appropriate 
period of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


